Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 17, 2014

                                    No. 04-13-00779-CV

                        IN THE INTEREST OF K.M.L.H., A Child,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02608
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER

       Appellee’s motion to extend time to file appellee’s brief is GRANTED. Appellee’s brief
is due on or before February, 17, 2014. Appellee is advised that no further extensions of time
will be granted absent written proof of extraordinary circumstances.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court